Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 23-26 and 29-38 are allowed. 
Independent claim 23 is allowed because the prior art does not teach or suggest an apparatus comprising: a first fastener part having a first set of mating features; and a second fastener part having a second set of mating features, wherein coupling the first set of mating features with the second set of mating features, such that the first set of mating features contacts and at least partially overlaps the second set of mating features, forms a fastener having a channel with a hexagonal cross-section; in combination with the other recited limitations in the claim. 
Claims 24-26 and 39-38 are allowable as dependent upon claim 23.
Claims 39-43 are allowed. 
Independent claim 39 is allowed because the prior art does not teach or suggest a fastener system comprising: a first fastener; a second fastener part including a second plurality of channel surfaces, a second mating surface parallel to one of the second plurality of channel surfaces, and a second protrusion surface extending from the one of the second plurality of channel surfaces, wherein the first protrusion surface is configured to engage the second mating surface and the second protrusion surface is configured to engage the first mating surface to form a fastener having a channel with a hexagonal cross-section, wherein the channel is configured to receive a plurality of fibers and place the plurality of fibers in a hexagonal packing configuration; wherein the first protrusion surface is configured to engage the second mating surface by sliding of the first fastener part with respect to the second fastener part in a direction transverse to a longitudinal axis of the plurality of fibers; in combination with the other recited limitations in the claim. 
Claims 40-43 are allowable as dependent upon claim 39.
Prior art reference McCartney, Ronald (3,914,015; “McCartney”) is the closest prior art of record in this application. However, McCartney fails to disclose the first and second mating parts constructing a hexagonal bundle of optical fiber limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883